ON MOTION FOR REHEARING OR CLARIFICATION
PER CURIAM.
On consideration of appellants’ motion for rehearing or clarification, we grant the motion, withdraw our opinion filed April 24, 1992 and substitute the following opinion in lieu thereof.
In this case, the trial court granted final summary judgment in favor of the property appraiser and dismissed him from the suit. On appeal, the appellants contend that in order to obtain a complete remedy, the property appraiser is a necessary party.
However, during oral argument, the ap-pellee property appraiser conceded that as a matter of law he will be bound by the eventual outcome of the appellants’ suit. We agree and affirm. In so doing, we hold that section 194.171(2), Florida Statutes (1989) does not apply to this case because the appellants are not contesting a tax assessment.
AFFIRMED.
GOSHORN, C.J., and W. SHARP and COWART, JJ., concur.